Citation Nr: 0506841	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for residuals of 
lacerations of the head and face.

8.  Entitlement to service connection for missing teeth due 
to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder, a right knee disability, a back 
disability, a right ankle disability, a right wrist 
disability, a right shoulder disability, residuals of 
lacerations to the head and face, and missing teeth due to 
dental trauma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran was scheduled for a 
video conference hearing before the Board in February 2005.  
A February 2005 VA Form 119, Report of Contact, shows that 
the veteran cancelled his hearing and requested that he, 
instead, be scheduled for a traditional face-to-face hearing 
before the Board.  

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule a Travel Board hearing for the 
veteran.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


